Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 01/19/2021, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (US 4,306,452) in view of Waniuk (US PGPub 20130032254 A1).
As to Claim 1 and 10, Ludwig teaches a measuring arrangement for a thermal analysis of a sample, having a crucible for storing a sample in the crucible (Abstract, “in a temperature includes temperature sensors which are located in the wall of the bomb with electrical terminals for firing the bomb and monitoring the temperature changes in the wall of the bomb passing through the base of the bomb and enclosure for connection to a computer.”; Figure 1 (the only supplied drawing), item 26; Column 2, lines 58-67), 
a sensor for measuring a sample temperature of the sample when the crucible is arranged on the sensor (Column 2, lines 45-57 “heat sensor 32”), wherein 
Ludwig is silent as to:
the measuring arrangement further has an outer crucible for storing the crucible in the outer crucible, 
wherein the crucible is made of a crucible material and the outer crucible is made of an outer crucible material, which differs from the crucible material.
	Waniuk teaches the measuring arrangement further has an outer crucible for storing the crucible in the outer crucible (Figure 1, item 12; ¶55 “outer container”), 
wherein the crucible is made of a crucible material and the outer crucible is made of an outer crucible material, which differs from the crucible material (¶¶51-53 lists materials for which the crucible and outer container.  There are clearly large array of materials for which to construct both portions; therefore it is obvious to one of ordinary skill to choose different materials to optimize the crucible strength and heating capabilities).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Ludwig teaches the use of a crucible in an heat measuring environment, but is silent with regards to the crucible construction.  Waniuk teaches a crucible construction comprising two parts an inner crucible with an outer container 12 which together form a usable crucible.  One would be motivated to make this 
As to Claim 2, Ludwig is silent as to wherein a bottom of the outer crucible abuts completely on a bottom of the crucible.
Waniuk teaches a bottom of the outer crucible abuts completely on a bottom of the crucible.

    PNG
    media_image1.png
    342
    456
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Ludwig teaches the use of a crucible in an heat measuring environment, but is silent with regards to the crucible construction.  Waniuk teaches a crucible construction comprising two parts an inner crucible with an outer container 12 which together form a usable crucible.  As it can be seen the lower portion of 11 is flush with to 12.  Waniuk teaches that the shapes of both the container and crucible maybe “[t]he inner and outer containers can have any desirable geometry” (¶55) which suggest to the skilled artisan that any appropriate shape maybe used for the two to be completely abutting.  One would 
As to Claim 3, Ludwig is silent as to wherein a bottom of the outer crucible abuts on a bottom of the crucible along a ring-shaped contact surface.
Waniuk teaches wherein a bottom of the outer crucible abuts on a bottom of the crucible along a ring-shaped contact surface (¶55 teaches “cylindrical shape” which is a type of ring shape).
The same rationale as the one applied in claim 2 applies to the instant claim 3.

As to Claim 5 and 13, Ludwig is silent as to wherein the outer crucible and the crucible are configured in such a way that a centering of the crucible in the outer crucible is thereby realized by means of positive connection.
	Waniuk teaches the outer crucible and the crucible are configured in such a way that a centering of the crucible in the outer crucible is thereby realized by means of positive connection (Figure 1).  
	When the skilled artisan chooses the appropriate shapes to for the outer container and the inner crucible to be abut completely, this allowed for centering and a positive connection.  The instant claims do not require a locking structure or electrical components for a verifiable “positive connection.”
The same rationale as the one applied in claim 2 applies to the instant claim 5.


	Waniuk teaches a height of the outer crucible is dimensioned in such a way that the outer crucible overlaps 1% to 60%, in particular 10% to 40% of a height of the crucible (¶55).
	Waniuk states specifically “[f]or example, the height of 11 can be taller than that of 12 (as shown), but it can also be shorter or of equal height.”  This is a clear statement which covers the set forth range of 1% to 60% and suggests that the heights are merely a design choice.

As to Claim 8 and 16, Ludwig is silent as to, wherein the outer crucible material is a metal or a metal alloy, in particular tungsten or a tungsten alloy.
Waniuk teaches wherein the outer crucible material is a metal or a metal alloy, in particular tungsten or a tungsten alloy (¶52).
The same rationale as the one applied in claim 2 applies to the instant claim 8.

As to Claim 9 and 17,  Ludwig is silent as to wherein the outer crucible material is a ceramic material, in particular a ceramic material on the basis of Al2O3 or Y2O3.
Waniuk teaches to wherein the outer crucible material is a ceramic material, in particular a ceramic material on the basis of Al2O3 or Y2O3. (¶51).
The same rationale as the one applied in claim 2 applies to the instant claim 9.

As to Claim 11,  Ludwig is silent as to wherein the chamber temperature has a maximum value of at least 500° C. in the course of the temperature program.

The same rationale as the one applied in claim 2 applies to the instant claim 11.

Allowable Subject Matter
Claims 4, 7, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest “wherein a jacket of the outer crucible abuts completely on a jacket of the crucible” as set forth in claim 4 and 12.

The prior art does not teach or suggest “a top side of the sensor has a sensor edge protruding upwards or a different edge limitation and a centering of the outer crucible on the sensor is thereby realized by means of positive connection” as set forth in claims 7 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY Y YI/            Primary Examiner, Art Unit 2852